Citation Nr: 0601972	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  04-24 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for recognition as a prisoner of war (POW) for VA 
purposes.


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to June 
1946.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2004 decision of the Department 
of Veterans Affairs (VA) Regional Office in Manila, the 
Republic of the Philippines (RO), which held that new and 
material evidence had not been submitted to reopen the claim. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained and 
the appellant has received the required notice.

2.  The veteran alleges POW incarceration from April 1942 to 
February 1943.

3.  The service department has certified that the veteran had 
service from December 1944 to June 1946.  

3.  A January 1997 RO decision held that the veteran's 
incarceration as a POW was prior to his active duty, and thus 
entitlement to benefits under Public Laws 97-37 and 100-322 
could not be established.  

4.  Evidence added to the record since the January 1997 
decision that the veteran's incarceration as a POW was prior 
to his active duty, and thus entitlement to benefits under 
Public Laws 97-37 and 100-322 could not be established, is 
either cumulative of previously considered evidence, not 
relevant or, when viewed in conjunction with the evidence 
previously of record, does not raise a reasonable probability 
of substantiating the claim.


CONCLUSION OF LAW

The evidence received subsequent to the RO's January 1997 
decision is not new and material, and the requirements to 
reopen a claim to for recognition as a POW for VA purposes 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 20.1105 (2005); 
38 C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent the appellant correspondence in 
November 2003, decisions in January and March 2004, and a 
statement of the case in June 2004.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.

The Board observes that the VCAA recognizes certain 
circumstances where VA will refrain from or discontinue 
providing assistance.  VA is not required to provide 
assistance to a claimant if, as in this case, "no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim."  38 U.S.C.A. § 5103A(2).  
Circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  38 C.F.R § 
3.159(d).  

No other development is warranted for this claim because the 
law, and not the evidence, is dispositive; therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See Valiao v. Principi, 17 Vet. App. 229 (2003).  
Where the facts averred by a claimant cannot conceivably 
result in any disposition of the appeal other than affirmance 
of the decision, the case should not be remanded for 
development that could not possibly change the outcome of the 
decision.  The failure to carry out such required development 
under those circumstances is nonprejudicial error under 38 
U.S.C.A. § 7261(b) (in conducting review of BVA decision, the 
Court shall take due account of the rule of prejudicial 
error); cf. Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(stating "strict adherence [to the law] does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case.  Such 
adherence would result in this Court's unnecessarily imposing 
additional burdens on the BVA and [the Secretary] with no 
benefit flowing to the veteran").  Because the law, not the 
evidence, controls the outcome of this issue, further 
expenditure of VA's resources is not warranted, and there is 
no prejudice to the appellant in proceeding to consider the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The January 1997 RO decision noted that the veteran's 
incarceration as a POW in 1942 and 1943 was prior to his 
active duty from 1944 to 1946, and thus entitlement to 
benefits under Public Laws 97-37 and 100-322 could not be 
established.  The decision observed that it was based in part 
on records from the United States Department of the Army.  

The January 1997 RO decision is final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2005).  In order to reopen this claim, the 
appellant must present or secure new and material evidence 
with respect to the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Regulations adopted by VA implementing VCAA include changes 
to the standard for determining new and material evidence 
under 38 C.F.R. § 3.156(a), and provide for limited 
assistance to claimants seeking to reopen previously denied 
claims.  The revised regulation applies to any claim to 
reopen received on or after August 29, 2001.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  As this application to reopen 
was received after that date (it was received in 2003), the 
revised regulation is applicable.

38 C.F.R. § 3.156(a) was revised to redefine new evidence as 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is redefined as existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate a claim.  New and material evidence must not be 
cumulative or redundant of evidence previously on file at the 
time of the last denial and must raise a reasonable 
possibility of substantiating the claim.  

The evidence of record at the time of the January 1997 RO 
decision included a January 1955 certification from the 
service department that the veteran's service was from 
December 1944 to June 1946, and did not include POW 
incarceration.

Since the January 1997 decision, the appellant has submitted 
personal testimony before the undersigned Veterans Law Judge, 
as well as numerous items, letters and contentions.  None of 
this evidence includes a finding from the service department 
showing that the veteran's service included incarceration as 
a POW.

Based on a thorough review of the record, the Board finds 
that the appellant has not submitted new and material 
evidence to reopen the claim for recognition as a POW for VA 
purposes.  The Board finds that the additional evidence 
submitted after the January 1997 RO decision is not material 
within the meaning of 38 C.F.R. § 3.156.  The additional 
evidence does not relate to an unestablished fact necessary 
to substantiate the appellant's claim, or raise a reasonable 
possibility of substantiating the claim under the controlling 
law.

Turning to the controlling law, 38 C.F.R. § 3.1(y) defines a 
former prisoner of war as an individual who, while serving in 
the active military, naval, or air service, was forcibly 
detained or interned in the line of duty by an enemy or 
foreign government, the agents of either, or a hostile force.  
See 38 U.S.C.A. § 101(32) (West 2002 & Supp. 2005).  In the 
case of detention or internment by an enemy government or its 
agents, VA shall accept the findings of the appropriate 
service department that a person was a prisoner of war during 
a period of war, unless a reasonable basis exists for 
questioning it.  Manibog v. Brown, 8 Vet. App. 465 (1996); 
Duro v. Derwinski, 2 Vet. App. 530 (1992).  However, the 
provisions of 38 C.F.R. § 3.1(y)(1) do not require the VA to 
follow a service department's finding that a veteran was not 
a POW.  Manibog v. Brown, 8 Vet. App. 465, 468 (1996).  The 
Board may plausibly find that a veteran was not a POW during 
service if service department records do not reflect that he 
or she was a POW and if the dates of alleged POW status in 
the evidence vary considerably.  Id.  Determinations shall be 
based on all available evidence, including service department 
reports, and consideration shall be given to the character 
and length of the veteran's former active service in the 
Armed Forces of the United States.  38 C.F.R. § 3.41(b) 
(2005).

38 C.F.R. § 3.1(m), in part, defines in the line of duty as 
during a period of active military, naval, or air service.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro, supra; see also Venturella v. Gober, 10 
Vet. App. 340, 341- 42 (1997) (embracing the holding in 
Duro).  Further, "service department findings are binding on 
VA for purposes of establishing service in the U.S. Armed 
forces."  Duro and Venturella, both supra; see also Dacoron 
v. Brown, 4 Vet. App. 115, 120 (1993).

The Board is aware of the recent decision of Pelea v. 
Nicholson, 19 Vet. App. 296 (2005), which appears to question 
the impact of 38 C.F.R. § 3.203 on the question of 
verification of service.  38 C.F.R. § 3.203 provides that VA 
may accept evidence submitted by a claimant without 
verification from the service department if it meets certain 
criteria.  First of all, the regulation appears to be 
permissive as evidenced by use of the word 'may.'  Secondly, 
38 C.F.R. § 3.41 states that for Philippine service the 
period of active service will be the date certified by the 
Armed Forces.  Under 38 C.F.R. § 3.1(a), 'Armed Forces' means 
the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  In view of 
these regulatory provisions, the Board concludes that 
'service  department' means the appropriate unit of the Armed 
Forces responsible for certifying service.  Therefore, even 
if one assumes for the sake of argument that documents from 
the Philippine military are contemplated under 38 C.F.R. § 
3.203, the Board must conclude that a certification from the 
Armed Forces as defined in 38 C.F.R. § 3.1 must be afforded 
conclusive weight in view of 38 C.F.R. § 3.41.  This would be 
the result regardless of whether or not a claimant submits 
any documentation before the RO obtains certification of 
service from the Armed Forces. 

In the present case, the service department found that the 
veteran's service did not include POW incarceration.  In 
light of this fact, none of the additional evidence submitted 
since the January 1997 RO decision is relevant to a claim for 
recognition as a POW for VA purposes.  Because the U.S. 
service department's determination regarding the appellant's 
service is binding on VA, and the additional evidence 
received since the January 1997 decision does not alter this 
fact, the Board must conclude that the appellant's service 
did not include POW incarceration.  New and material evidence 
not having been received, the application to reopen the claim 
for recognition as a POW for VA purposes must be denied as a 
matter of law.  See Sabonis, supra.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

New and material evidence to reopen the claim for recognition 
as a POW for VA purposes has not been received, and the 
appeal is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


